Citation Nr: 1341894	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  07-04 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a left (dominant) shoulder disability. 

2.  Entitlement to service connection for residuals, bilateral fractured toes. 

3.  Entitlement to service connection for residuals of broken fingers of the right hand.

4.  Entitlement to service connection for residuals of broken fingers of the left hand.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel

INTRODUCTION

The Veteran served on active duty with the United States Army from August 1990 to July 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran requested, and was scheduled for, a hearing before a Veterans Law Judge in February 2008. However, he failed to report for the hearing without explanation or attempt to reschedule.  The hearing request is considered withdrawn.

These issues were previously presented to the Board in November 2010 and September 2012, at which time they were remanded for additional development. They have now been returned to the Board. 

The Board has reviewed the Veteran's Virtual VA file and finds that there are no additional relevant records contained therein.  

The issue of entitlement to service connection for left shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A disability of the toes of the bilateral feet has not been present at any time during the pendency of this claim.

 2. A disability of the fingers of the left hand has not been present at any time during the pendency of this claim.

3. Deformity of the fifth metacarpal of the right hand is a result of an in-service injury.


CONCLUSIONS OF LAW

1. Residuals, bilateral fractures of the toes was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  Deformity of the fifth metacarpal of the right hand was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  Residuals, left hand broken fingers was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 200); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.

Initially, the Board notes that service connection for residuals of an injury to the fifth finger of the right hand is being granted. Therefore, any deficiencies regarding the notice requirements as to this issue are not prejudicial. Regarding the remaining issues, a letter dated in January 2005 discussed the evidence necessary to support a claim for service connection. The Veteran was invited to submit or identify pertinent evidence.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  Notice as to the manner in which VA determines disability ratings and effective dates has not been provided with regards to the issues addressed in the decision below.  However, with regard to the claim for service connection for disability of the right hand, the RO will assign an effective date and disability rating when it effectuates the Board's decision.  With respect to the other issues decided herein, since the claims are being denied, the defective notice is not prejudicial to the Veteran as neither effective dates nor disabilities will be assigned.  .

Aside form the deficiency noted above, the content of the notice provided complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notice.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  Therefore, the record reflects that he was provided with a meaningful opportunity during the pendency of his appeal such that the preadjudicatory notice error did not affect the essential fairness of the adjudication now on appeal.

With respect to VA's duty to assist, the Veteran's service treatment records and VA treatment records have been obtained and associated with the record.  The Veteran was afforded VA medical examinations, most recently in July 2013.  The Board finds that the examinations as a whole are adequate for appellate review in that they are based on a review of the claim file, an examination of the Veteran, and an interview of the Veteran.   Opinions were provided with supporting rationale.  To the extent that some of the opinions provided may not be fully adequate as to the issues of service connection for a disability of the toes of the bilateral feet and residuals of fractures of fingers of the left hand, the claims are being denied on the basis of a lack of a disability.  Therefore, any inadequacies in the opinions are not prejudicial.  

The appellant has not identified any additional evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

Legal Criteria and Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called nexus requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, '[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.'  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability. Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

A. Factual Background

Service treatment records reveal complaints of injury to individual fingers of the left and right hands.  Specifically, service treatment records show an injury to the right hand in October 1991 with a jammed right fifth finger, assessed as a contusion of the right fifth finger; and, a May 1992 injury to the 4th metacarpal and proximal intraphalangeal joint.  No fractures are shown in the contemporaneous medical records, though the Veteran reported such at later times.   

No traumatic injuries of the feet are reported in the service treatment records. However, in a 2005 Report of Medical History, the Veteran stated he had chronic foot problems.   

At a November 2005 VA examination, the Veteran reported he had fractured his fingers and toes while in service.  After a physical examination, the Veteran was diagnosed with fractures of the fingers and toes with no residuals.  

A March 2006 from Dr. R.S.B. Jr., notes that the Veteran had no stiffness in the joints of the fingers or toes and there was no arthritis.  

A June 2006 VA examination, done for purposes of an unrelated claim, notes there was no problem with the first metatarsal or metatarsophalangeal joint.  There was some pain with plantar flexion.  

In A February 2007 VA Form 9, the Veteran stated he had injuries to the hands or feet after service.  

A February 2011 VA examination report notes that the toes and fingers were normal.  There was no evidence of fractures.  No x-rays were conducted.  

The Veteran was afforded an additional VA examination in July 2013.  At the time, the Veteran reported that he had injured the fingers on both hands secondary to military activities.  He reported pain on a daily basis.  The examiner noted that service treatment records of May 1992 showed an examination for the right 4th finger injury with no evidence of fractures on x-ray.  X-rays of the bilateral hands showed no evidence to suggest acute fracture or dislocation with no other significant osseous or articular abnormality.  The right hand showed deformity of the fifth metacarpal which may be due to an old injury.  The impression was no evidence of acute displaced fracture or destructive changes.  After a physical examination, the Veteran was diagnosed with subjective arthritis of the fingers in both hands, by history, with no objective clinical findings.  

Regarding the feet, the Veteran reported multiple injuries to the toes secondary to military activities.  He reported being diagnosed with arthritis in the late 1990s.  X-rays of the bilateral feet showed normal osseous structures bilaterally.  A diagnosis of subjective arthritis of the toes in both feet, by history, with no objective clinical findings.  

The examiner opined that the claimed conditions of the fingers and toes, were less likely than not incurred in or caused by an in-service injury.  He stated that while service treatment records showed an injury to the 4th right finger, there was no fracture per x-rays.  There is no documentation of chronic finger or arthritis of the hands and feet in service, or post service.  The March 2006 VA examination showed no signs or symptoms of arthritis of the hands.  In essence, the examiner found no disability of the hands or feet.  

An additional opinion was obtained in July 2013 from an independent examiner.  The examiner opined that the claimed toe condition, diagnosed as no current diagnosis, is less likely than not proximately due to or the result of or aggravated by any of the Veteran's service or service connected disabilities.  A rationale was provided, essentially stating that there was no disability of the toes found.  

Regarding the fingers, the examiner opined that the currently diagnosed disability of subjective arthritis of the fingers of both hands, by history, is less likely than not proximately due to or the result of or aggravated by any of the Veteran's service or service connected disabilities.  The examiner reasoned that except for the deformity of the fifth metacarpal which may be due to an old injury, no abnormality of the Veteran's hands was found on x-rays.  He noted the Veteran had a documented injury to the right hand in October 1991 with a jammed right fifth finger, assessed as a contusion of the right fifth finger.  Also, there was a May 1992 injury to the 4th metacarpal and proximal intraphalangeal joint.  X-rays showed no obvious fractures or dislocations.  While a history of dislocation of the fingers of both hands was note don separation, there is nothing in the service treatment records to support the Veteran's history.  Finally, he stated there is no scientifically based medical literature to provide support causation or aggravation of the Veteran's finger condition by his service connected disabilities.  
B.  Analysis

Initially, regarding the fingers in the right hand, the Board finds that, resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  Indeed, service treatment records show that the Veteran injured the fifth finger of the right hand in October 1991.  X-rays of July 2013 show findings of a deformity of the fifth finger which may be due to an old injury.  The only documented injury of record to the fifth finger of the right hand is the October 1991 in-service injury. The Veteran has denied any post-service injuries. The Board finds that there is nothing in the record to disassociate the findings of deformity of the fifth finger of the right hand with the in-service injury.  While the July 2013 VA examiner may have given a negative nexus opinion, his opinion was based on a finding that there was no disability of the fingers in the right hand.  However, the Board disagrees and finds that deformity of a finger is a disability.  Accordingly, service connection for deformity of the fifth finger of the right hand is granted.  

With regards to the issues of residuals of fractures of the toes of the bilateral feet and fingers in the left hand, upon careful review of the record, the Board has concluded that service connection is not warranted.  The grant of service connection requires competent evidence to establish a diagnosis and relate the diagnosis to the Veteran's service.  Though the Veteran has filed a claim for service connection, the record does not contain a clinical diagnosis associated with the claim.  Moreover, it does not contain reliable evidence which relates such complaints of a toes or fingers disorder to any injury or disease in service.  Indeed, the only documented diagnosis of the toes and fingers is subjective arthritis, by history.  X-rays have been consistently negative for any arthritis of the fingers of or toes.  

The Board acknowledges that the Veteran is competent to report symptoms as he perceives them through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).   While he may be competent to report pain in the fingers and toes, he is not competent to report he has arthritis.  A diagnosis of arthritis requires clinical studies and expertise which the Veteran has not shown he possesses.  While the Board is sympathetic to the Veteran's assertions, and, as noted, recognizes that he is competent to report symptoms, the Board ultimately places more probative weight on the lack of clinical diagnosis.  To the extent that the current diagnosis is subjective arthritis, the Board finds that this does not constitute a valid or competent finding of a disability since the Veteran is not competent to diagnose arthritis.  Moreover, the Board notes that the diagnosis has been noted to be "by history" which also does not support a current finding of a disability.  Finally, the July 2013 examiner specifically found that there were no current clinical findings of a disability related to the toes or fingers of the left hand.  

In essence, the Veteran has not identified or produced any competent evidence, medical or otherwise, that would tend to show that he currently has any clinical diagnosis referable to his claimed disorder of the toes and fingers of the left hand that is related to service.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225   (1992).

In summary, there is no credible evidence establishing a current foot disability. As the preponderance of the evidence is against the claim, there is no doubt to be resolved. Consequently, the benefit sought on appeal is denied.


ORDER

Entitlement to service connection for residuals, fractures of the bilateral toes is denied. 

Entitlement to service connection for residuals of broken fingers of the left hand is denied. 

Service connection for deformity of the fifth metacarpal of the right hand is granted.



REMAND

The Veteran seeks service connection for a left shoulder disability.  Service treatment records do not reflect any specific injury of the left shoulder, but the Veteran competently reports that he began experiencing left shoulder pain in service after a bad landing in a jump.  He was a paratrooper.  A January Report of Medical History notes the Veteran reported chronic right shoulder pain.  The Veteran has reported left shoulder pain since service.  

The Veteran was most recently afforded a VA examination in July 2013.  At the time, the examiner provided an opinion stating that the left shoulder disability was less likely than not incurred in or caused by the claimed in-service injury.  The examiner noted that there was no documentation of a chronic left shoulder condition in the military service records and the civilian records immediately after separation.  

An additional opinion was obtained later in July 2013 from an independent examiner who stated he agreed with the diagnosis of mild osteoarthritis of the left shoulder joint and the opinion that the condition is less likely than not due to an in-service injury, or a service connected disability.  He reasoned that there is no injury to the left shoulder documented while in service and no complaints or evaluations of the Veteran's left shoulder while in active service.  

The Board finds the July 2013 VA examiners' opinions to be inadequate in that they rely solely on an absence of treatment in service for their opinions.  Moreover, neither opinion appears to consider the Veteran's competent reports of an injury in service, and of pain in service and ever since.  A new opinion which considers the Veteran's contentions is needed prior to deciding the claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should forward the claim file to the July 2013 VA examiner, or a different examiner if the July 2013 examiner is not available, and ask that they provide a new opinion as to whether the currently diagnosed ostearthritis of the left shoulder is due to the claimed injury in service or is otherwise related to service.  The examiner is advised that the Veteran is competent to report he injured his left shoulder in service, and that he has had left shoulder pain since service.  The examiner is asked to specifically address the Veteran's allegations in the opinion.  The claim file should be made available to the examiner for their review and the examiner must state a review of the claim file has been completed.  A complete rationale for any opinion rendered must be provided.  

2.  Review the claims file to ensure that all of the requested development has been completed.  Then, readjudicate the issue on appeal.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


